107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel L. SMITH, Plaintiff-Appellant,v.NEW YORK TIMES COMPANY, a New York Corporation;  TheSpartanburg Herald-Journal, A South CarolinaCorporation, Defendants-Appellees,andMike Towery;  Earl Barber, Defendants.
No. 96-1618.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Samuel L. Smith, Appellant Pro Se.  Paul Bernard Lindemann, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, SC, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting Appellees summary judgment in this employment discrimination action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Smith v. New York Times Co., No. CA-94-2300-7-20AK (D.S. C. Mar. 22, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED